Fourth Court of Appeals
                               San Antonio, Texas
                                      April 23, 2013

                                   No. 04-12-00402-CR

                                 Derrick WOOLRIDGE,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR9661
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due May 17, 2013.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2013.



                                                 ____________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court